Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the after final claim amendments and remarks filed on 5/16/2022 which are entered herewith. 
Claims 1 and 12 are amended.  Claims 1-20 are pending in this application.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The independent claim 1 contains allowable subject matter. As per claim 1, the closest prior art of record, United States Patent Application No. 20210004739 to Gill teaches a blockchain based supply chain network is provided. The network provides a supply chain monitoring system and marketplace including (a) raw materials, textile, and apparel sourcing marketplace, including services and capabilities, and textile, trim, components, accessories; (b) tracking system for engagement, environmental and social labor performance; (c) marketplace and transactional layer with an embedded blockchain platform that helps create trust between participants of the supply chain. The supply chain monitoring system and marketplace can provide a level of transparency and traceability fin the apparel market that has not been seen before in conventional supply chain systems. In addition, United States Patent Application No. 20200410439 to Blackburn teaches embodiments may reference a record of a construction project on a blockchain-based distributed ledger. Materials arriving to the project may be recorded as part of the permanent record. The exemplary embodiments may receive or determine a construction schedule that contains full project details and sequencing, including the specification of dependencies. Smart contracts may be provided that use the blockchain-based distributed ledger for each step or task of the construction schedule. Via smart contract, exemplary embodiments may place and terminate insurance coverage based on the construction schedule and contracts. The exemplary embodiments may build a complete record of plans, the actual “as builts” including make, model, serial number or other identification of for every component in the home resulting from the construction project. The record may include a complete record of who completed the work, who inspected the work and how the project was insured and funded. In addition, United States Patent Application No. US 20200111068 to Scarselli teaches a method for registering title to a precious stone to provide verified ownership information of the precious stone, comprising: a) performing at least one of associating or updating information, including ownership information, with respect to the precious stone on a distributed ledger; and, b) recording the associated and/or updated information on at least one medium, wherein the precious stone has been previously tagged or marked with an identification and that identification has been registered on the distributed ledger. In addition, the NPL Reference Smart Contracts-Enabled Simulation for Hyperconnected Logistics teaches how the Ethereum blockchain and smart contracts can be used to implement a shareable and secured tracking system for hyperconnected logistics for a supply chain.
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, transmitting, via the processor and to a distributed ledger, smart contract code for a country of origin (COO) smart contract that references the BOM smart contract; receiving, via the processor, from a plurality of remote compute devices, and in response to deploying the COO smart contract, a representation of the plurality of assertion tokens; minting, via the processor, in response to receiving the representation of the plurality of assertion tokens and based on the COO smart contract, a certificate of origin (CO) token that indicates the plurality of dependencies are satisfied and the at least one good is qualified for at least one of the duty benefit claim or the admissibility claim; and causing, via the processor, an ownership transfer of the CO token to a recipient, using the distributed ledger, by invoking a function of the COO smart contract.
Claims 2-11 are dependent on claim 1 and contain allowable subject matter for the same reasons stated above. In addition, claim 12 is analogous to claim 1, and thus contains allowable subject matter for the same reasons stated above. Claims 13-20 are dependent on claim 12 and contain allowable subject matter for the same reasons stated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685